Title: To George Washington from Major General William Heath, 21 April 1778
From: Heath, William
To: Washington, George



Dear General
Head Quarters Boston April 21st 1778

Mr Deane Brother to the Hon. Silas Deane Esqr. being on his way to Congress Charged with Dispatches of the most Happy & Interesting nature to the United States of america and being anxious to proceed Immediately I have not Time to write Save to Congratulate your Excellency on the Court of France having acknowledged the Independence of these United States and having entered into Two Treaties with our Agents One of amity and Commerce the other of Defence guaranteing our Independence & Territory Great Britain is in the greatest Consternation Lord North has Changed his Tone Commissioners are to Come out to treat with us, The Safest way is Sword in hand, all Europe appear to be preparing for war Imagining that your Excellency will Immediately have the particulars from Congress I will not add but that I have the Honor to be with great respect your Excellency most obt Servt.
